     Case 8:19-ap-01201-TA            Doc 50 Filed 03/04/20 Entered 03/04/20 11:27:05             Desc
                                       Main Document    Page 1 of 2



 1   Baruch C. Cohen, Esq. (SBN 159455)
     LAW OFFICE OF BARUCH C. COHEN
 2           A Professional Law Corporation                             FILED & ENTERED
     4929 Wilshire Boulevard, Suite 940
 3
     Los Angeles, California 90010
 4   (323) 937-4501        Fax (888) 316-6107                                 MAR 04 2020
     e-mail: baruchcohen@baruchcohenesq.com
 5                                                                       CLERK U.S. BANKRUPTCY COURT
     Attorney for Defendant Guy Griffithe                                Central District of California
 6                                                                       BY steinber DEPUTY CLERK



 7
                                                                    CHANGES MADE BY COURT
 8                            UNITED STATES BANKRUPTCY COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA
10
                                          SANTA ANA DIVISION
11
12
      In re                                             Case No. 8:19-bk-12480-TA
13
14    GUY GRIFFITHE,                                    Adv. 8:19-ap-01201-TA

15             Debtor.                                  Before the Honorable Theodor C. Albert

16    STEVEN BAGOT,                                     Chapter 7
17
                          Plaintiff                     ORDER GRANTING MOTION TO
18                                                      WITHDRAW AS COUNSEL OF RECORD
      vs.                                               FOR DEFENDANT GUY GRIFFITHE
19
      GUY GRIFFITHE                                     Hearing Held:
20                                                      Date: 2-27-2020
                         Defendant                      Time: 11:00am
21
                                                        Courtroom: 5B
22                                                      Place: 411 West Fourth Street, Santa Ana CA

23            The hearing on the Motion to Withdraw as Counsel of Record for Defendant Guy Griffithe
24   brought by attorney Baruch C. Cohen (hereinafter referred to as “Cohen”), was held at the above-
25
     captioned date time and place. Appearing on CourtCall was Baruch C. Cohen for Defendant Guy
26
     Griffithe, and Defendant Guy Griffithe who appeared in Court. For good cause, this Court orders
27
     as follows:
28

                                                    1
     Case 8:19-ap-01201-TA      Doc 50 Filed 03/04/20 Entered 03/04/20 11:27:05             Desc
                                 Main Document    Page 2 of 2



 1        The Motion to Withdraw as Counsel of Record for Defendant Guy Griffithe is hereby
 2   GRANTED.
 3
              1. The withdrawal shall be effective within 30 days of the entry of this Order or when
 4
                  Griffithe has retained new counsel, whichever is sooner.
 5
              2. Griffithe shall may file immediately, in pro per, either a Motion to Continue the
 6
 7                Briefing Schedule on the Motion to Dismiss re Cannabis or a stipulation with the

 8                various parties requesting a continuance of the Motions to Dismiss for about 30

 9                days. for 30 days out.
10
          IT IS HEREBY ORDERED.
11
                                                 ###
12
13
14
15
16
17
18
19
20
21
22
23
         Date: March 4, 2020
24
25
26
27
28

                                                  2
